Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 2/22/2022, that amended claim 6 and added claim 8 is acknowledged.  Claims 1-8 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, a compound of formula (I) and compositions thereof, in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the grounds that CN 105287403 does not teach the technical feature of the instant claims.  This is not found persuasive because, as stated in the restriction requirement of 12/29/2021, CN ‘403 teaches that X represents H or choline, thereby teaching the instant compound of formula (I), posaconazole phosphate monocholinate.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-5 are withdrawn from consideration as being directed to non-elected subject matter.  Claims 1 and 6-8 are examined on the merits herein.  
Priority
The instant application is a 371 of PCT/CN2018/123343 filed 12/25/2018, which claims priority to CN201811107484.4, filed 9/21/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Information Disclosure Statement
The information disclosure statement (IDS) dated 10/19/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Abstract
The abstract of the disclosure is objected to because the second sentence beginning with “The posaconazole phosphate” does not end with a period, which is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).
A copy of NPL, Cite No. 1, ISR for PCT/CN2018/123343, has not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 recite the limitation "The pharmaceutical compound" in lines 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 7 recite “preferably” and/or “more preferably”, which is exemplary language.  In claim 1, it is not clear if the ranges of 0~8 and 0~6 are further limitations of the 
This exemplary language renders the claim indefinite.
In view of compact prosecution, it is noted that while claims 3-5 have been withdrawn from consideration, as referenced above, instant claims 3-5 recite similar exemplary language as that recited in instant claims 1 and 7.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 105287403 (PTO-892, 12/29/2021).
CN ‘403 teaches posaconazole as a derivative of itraconazole, a second  generation triazole antifungal drug (pg. 1).

    PNG
    media_image1.png
    128
    440
    media_image1.png
    Greyscale
is taught as a posaconazole prodrug, wherein X can be H, Na, K, amino acid, meglumine or choline, 
    PNG
    media_image2.png
    83
    187
    media_image2.png
    Greyscale
, and n is 0-12 (pg. 2 of original document, pg. 2 of translation).  
The composition of the posaconazole prodrug has a broad spectrum of activity against Candida and Cryptococcus (pg. 1).  
The composition comprises a posaconazole prodrug and a pharmaceutically acceptable excipient (pg. 2).  
pH regulators are taught as excipients (pg. 2).  
Injection is taught as a mode of administration (pg. 2, Example 1).  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2006/0264406 to Gao (PTO-892) in view of Gupta (PTO-892).
Gao ‘406 teaches mono-lysine salts of azole compounds, pharmaceutical compositions comprising said mono-lysine salts of azole compounds, and methods of treating fungal infections comprising administering said mono-lysine salts of azole compounds (title, pg. 31, claims 13 and 14).  
The composition can be in the form of a tablet, powder, or solution (pg. 36, claim  30).

Candida and Cryptococcus are taught as fungal infections (paragraph 101).
Exemplified as a preferred compound is:

    PNG
    media_image3.png
    138
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    262
    587
    media_image4.png
    Greyscale

While Gao ‘406 teaches posaconazole phosphate compounds, Gao ‘406 differs from that of the instantly claimed invention in that Gao ‘406 does not teach monocholinate as the salt.
Gupta teaches salts of therapeutic agents (title).  The physiochemical and biological properties of active pharmaceutical ingredients are greatly affected by their salt forms (abstract).  
Gupta provides a table of currently available counterions for salt formation.  

    PNG
    media_image5.png
    212
    398
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    83
    187
    media_image2.png
    Greyscale
, as an important counterion with minimal toxicity (pg. 9).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the lysine salt of Gao ‘406 with the choline salt of Gupta, to arrive at the instantly claimed compound.  One of ordinary skill in the art would have been motivated to substitute the lysine salt of Gao ‘406 with the choline salt of Gupta, with a reasonable expectation of success, because Gupta teaches choline as a salt with minimal toxicity and because it is prima facie obvious to substitute one known element, a lysine salt, with another, a choline salt, to obtain the predictable result of a pharmaceutically acceptable salt of a posaconazole phosphate compound.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622